Fourth Court of Appeals
                               San Antonio, Texas
                                      June 24, 2016

                                  No. 04-15-00808-CV

                IN THE INTEREST OF S.L.S., S.S., S.L.S., CHILDREN,


                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012-CVL-000402-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER

Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the Motion is
DENIED.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court